DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 15 are objected to for the following issues:
-a) claim 1 reciting an interlayer “being hardened” by a chemical agent and claims dependent therefrom reciting the interlayer “is hardened” by said chemical agent; and 
-b) claim 1 reciting an interlayer “containing” a micro capsule and claims dependent therefrom reciting the interlayer “contains” said micro capsule.
It is suggested that consistent verb tense usage by adopted (with “hardened” and “contains” respective preferred).  Separately, because the thermosetting agent and UV curing agent are both cured in the actual claimed product, it is suggested that the fourth clause of claim 1 be amended to read:
an end part of the interlayer film contains (1) a cured thermosetting agent, (2) a cured UV curing agent, or (3) micro capsule.
Corresponding changes should also be made to the dependent claims (e.g. claim 11 and 15).
Appropriate corrections are required.


Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0250825 A1 (“Cleary”) in view of U.S. 2009/0303566 A1 (“Tonar”).
Considering claims 1 and 11, Cleary discloses a glass laminate comprising two chemically strengthened glass panes and a polymer interlayer located between the two panes, wherein the polymer interlayer has a dual-zone configuration that includes a Cleary discloses that each glass panes may have thickness of 0.5 to 1.5 mm, with examples of both panes have thicknesses of 0.7 mm (id. ¶ 0053 and 0063); thus limitation re: thicknesses of the glass plates is considered to be met.  As shown in Figs. 1 and 3 of Cleary, peripheral minor surface of the annular peripheral region 134 does not extend beyond the minor surfaces of the glass panes; thus the interlayer is considered to have an exposed portion.  Although Cleary discloses the polymeric material constituting the annular peripheral region 134 may be various (cured) thermosetting resins (id. ¶ 0042), Cleary differs from the claimed invention, as it does not teach the usage of thermosetting resins imparting protection against moisture and UV radiation.
Tonar is directed to a laminated glass having a perimeter edge material that imparts resistance to UV exposure, heat, and moisture, wherein the perimeter edge material can maintain sufficient adhesion to the substrates to which it is adhered (Tonar ¶ 0137-0141).  Tonar teaches that various thermosetting resins such as epoxies, acrylics, and urethanes may be used to construct a perimeter edge material exhibiting the required performance properties (id. ¶ 0139), and it is noted that these type of materials are also disclosed as being suitable in Cleary (cf. Cleary ¶ 0042). Cleary is analogous, as it is directed to laminate glass bonded via an interlayer (field of endeavor of the instant application).  Tonar is analogous, as it is from the same field of endeavor as that of the instant application (edge seal used for laminated glass, wherein the edge seal confers resistance to UV exposure and moisture).  Furthermore, given the substantial similarities between the references (e.g. usage of a thermosetting perimeter material such as epoxies, urethanes, and acrylates), person having ordinary skill in the art has reasonable 
The limitation re: ratio of weight of broken glass pieces from two test glasses, wherein one test glass having been subjected to dipping and light irradiation and the other not having been subject to dipping and light irradiation, is considered to be a property concerned with the ability for the laminate to withstand water vapor and UV radiation (specifically, UVA and UVB bands).  While inorganic glass does not deteriorate appreciably when subjected the UV radiation and moisture, the (polymeric) interlayer film can be damaged by either, and the extent of this damage is manifest in damages to the interlayer film per se and the resulting decreased adhesion to glass.  It is noted that person having ordinary skill in the art would understand that the class of laminated glass to which the claimed inventions belong is a type of safety glass, wherein upon breakage of the glass component, the interlayer film maintains adhesion to much of the broken glass component.  Thus, should the interlayer incur damage (via radiation or moisture) such that it could no longer properly bond to the intact glass layers, it would stand to reason that upon breakage, more glass fragments would be released from a glass laminate whose interlayer is not sufficiently protected from moisture and radiation.  Given that there is sufficient evidence from Tonar showing effectiveness of the types of thermosetting resin to resist damage from moisture and UV radiation, it stands to reason 
Considering claim 2 and 3, Cleary discloses that the interlayer may be multilayered (Cleary ¶ 0040), which would necessarily possess the arrangement recited in claims 2 and 3.
Considering claim 5, as the central region may be made of PVB (id. ¶ 0043), claim 5 is considered to be met.
Considering claims 6 and 7, as discussed in the rejection of claim 1 above, each glass plate may be chemically tempered and have thickness of 0.7 mm.
Considering claim 8, no black coating (or black enamel band) is used in the glass laminate of Cleary and Tonar.
Considering claims 9 and 10, these claims are concerned with intended usages of the laminated glass and are not considered to carry patentable weight.  Nonetheless, it is noted that Cleary discloses that the laminates disclosed therein may be used as automotive windshield or sunroof (id. ¶ 0066).
Considering claim 15, in the laminated glass of Cleary and Tonar, the cured thermosetting material is located only in the peripheral region of the laminated glass.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary and Tonar, as applied to claim 1 above, and further in view of U.S. 2013/0183507 A1 (“Matsuda”).
Considering claim 4, while Cleary discloses the usage of a multilayered interlayer film, Cleary does not expressly disclose one having three layers.
However, such a configuration is well-known in the art of laminated glasses, as is shown by the teachings of Matsuda.  Specifically, Matsuda teaches a triple layered PVB interlayer having outer layers of a first PVB composition sandwiching a central layer of a second PVB composition (Matsuda ¶ 0030-0031 and Figs. 1-2).  Matsuda is analogous, for being directed to laminated glasses.  Person having ordinary skill in the art has reasonable expectation of success that such a triple layered PVB may be used for the central portion of the interlayer in the laminated glass of Cleary and Tonar, at least because Cleary allows for the usage of a multilayered interlayer.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the triple layered PVB interlayer of Matsuda as the multilayered interlayer constituting the central portion of the interlayer in the laminated glass of Cleary and Tonar, as such a triple layered interlayer improves sound insulation performances (id. ¶ 0012).

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(a) rejection of claims 1-10 (pg. 6 ¶ 4+ of response filed on 12 October 2021, henceforth “Response”) have been fully considered.  In view of the amendments to claim 1, the 35 U.S.C. 112(a) rejection of claims 1-10 has been withdrawn.
Applicant’s arguments with respect to all 35 U.S.C. 103 rejections relying upon at least Cleary and von der Weiden (pg. 7 ¶ 1 of Response) have been fully considered.  In view of the amendments to claim 1, these rejections have been withdrawn, and new grounds of rejection have been made over Cleary and Tonar. 

Concluding Remarks
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781